Exhibit 10.1

AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 28,
2016 (this “Amendment”), is by and between (i) THE GYMBOREE CORPORATION, a
Delaware corporation (the “Borrower”), (ii) GIRAFFE INTERMEDIATE B, INC., a
Delaware corporation (“Holdings”), and (iii) CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, in its capacity as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Credit Agreement referred to
below.

WHEREAS, the Borrower, Holdings, the other Guarantors party thereto, the
Administrative Agent, the lenders from time to time party thereto (the
“Lenders”) and certain other parties are party to that certain Amended and
Restated Credit Agreement, dated as of February 11, 2011 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”). The Existing Credit Agreement, as amended by this Amendment,
and as may be further amended, amended and restated, restated, supplemented,
extended or otherwise modified and in effect from time to time is referred to
herein as the “Credit Agreement”.

WHEREAS, Section 7.12 of the Existing Credit Agreement provides that Holdings
may, upon written notice to the Administrative Agent, change its and the
Borrower’s fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Holdings and the Administrative Agent will,
and are authorized by the Lenders to, make any adjustments to the Existing
Credit Agreement that are necessary to reflect such change in fiscal year.

WHEREAS, Holdings and the Borrower wish to change their fiscal year from a
period of twelve (12) consecutive months ending on the Saturday closest to
January 31 of any calendar year to a period of twelve (12) consecutive months
ending on the Saturday closest to July 31 of any calendar year (subject to a
twenty-six (26) week transition period from January 31, 2016 to July 30, 2016).

WHEREAS, such proposed fiscal year is acceptable to the Administrative Agent.

WHEREAS, Holdings, the Borrower and the Administrative Agent wish to make
certain adjustments to the Existing Credit Agreement to reflect such change in
fiscal year.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

§1. Amendments to the Credit Agreement. Effective as of the Amendment Effective
Date (as defined herein), the Existing Credit Agreement is hereby amended as
follows, such that all of the newly inserted double underlined text (indicated
textually in the same manner as the following example: double-underlined text)
shall be deemed to be inserted and all stricken text (indicated textually in the
same manner as the following example: stricken text) shall be deemed to be
deleted therefrom:

(a) Sections 6.01(a) and (b) are hereby deleted and replaced in their entirety
by the following:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (beginning with the fiscal year ending
January 29, 2011), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Deloitte & Touche LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; provided that, with respect to the
fiscal year of the Borrower ending July 30, 2016, in lieu of comparative
financial statements for the previous fiscal year, the Borrower shall deliver
its unaudited consolidated statements of income or operations and cash flows for
the twenty-six week period ended August 1, 2015;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended April 30, 2011), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (x) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (y) consolidated statements of cash flows for such fiscal quarter and
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; provided that, with respect to the Fiscal Quarters of the Borrower
ending October 29, 2016, January 28, 2017 and April 29, 2017, in lieu of
comparative financial statements for the corresponding portion of the previous
fiscal year, the Borrower shall deliver its unaudited consolidated statements of
income or operations and cash flows for, respectively, the thirteen week period
ending October 31, 2015, the twenty-six week period ending January 30, 2016 and
the thirty-nine week period ending April 30, 2016;

 

2



--------------------------------------------------------------------------------

  (b) Section 7.12 is hereby deleted and replaced in its entirety by the
following:

Neither Holdings nor the Borrower shall make any change in its fiscal year or
fiscal quarters (it being understood (i) that the Borrower’s fiscal year ends on
the Saturday closest to January 31 of each year consists of (A) any period of
twelve (12) consecutive months ending on the Saturday closest to January 31 of
any calendar year prior to or including 2016, (B) the twenty-six (26) week
transitional period beginning January 31, 2016 and ending July 30, 2016 and (C)
any period of twelve (12) consecutive months ending on the Saturday closest to
July 31 of any calendar year after 2016, and (ii) that each of the first three
fiscal quarters of each fiscal year of the Borrower ends on the Saturday closest
to each of April 30, July 31 and October 31, January 31 and April 30,
respectively); provided, however, that Holdings may, upon written notice to the
Administrative Agent, change its and the Borrower’s fiscal year and fiscal
quarters to any other fiscal year (and any other fiscal quarters) reasonably
acceptable to the Administrative Agent, in which case, Holdings and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such changes.

 

  (c) Fiscal Year Baskets. For provisions of the Credit Agreement that limit
certain transactions to an aggregate amount per fiscal year, such transactions
occurring between January 31, 2016 and January 29, 2017 (the “Specified Period”)
shall also be deemed to be subject to an additional aggregate limit for the
Specified Period equal to the applicable aggregate amount per fiscal year.

§2. Representations and Warranties. Each of Holdings and the Borrower (together,
the “Loan Parties”) hereby represents and warrants to the Administrative Agent
as of the date hereof as follows:

(a) The execution and delivery by such Loan Party of this Amendment and all
other instruments and agreements required to be executed and delivered by it in
connection with the transactions contemplated hereby or referred to herein
(collectively, the “Amendment Documents”), and the performance by it of any of
its obligations and agreements under the Amendment Documents, the Credit
Agreement and the other Loan Documents, as amended hereby, (i) are within such
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate action, and (ii) do not and will not (x) contravene the terms of any
of its Organization Documents, (y) conflict with or result in any breach or
contravention of, or the creation of (or requirement to create) any Lien (other
than Liens permitted under Section 6.01 of the Credit Agreement) under or
require any payment to be made under (I) any contractual obligation to which
such Loan Party is a party or affecting it or the properties of such Loan Party
or any of its Restricted Subsidiaries or (II) any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which it
or its property is subject; or (z) violate any material Applicable Law; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (y)(I), to the extent that such
conflict, breach, contravention or payment, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(b) Each of this Amendment, the other Amendment Documents, the Credit Agreement
and the other Loan Documents, as amended hereby, has been duly executed and
delivered by each Loan Party that is party thereto and constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, such Loan Party of this Amendment, the other
Amendment Documents, the Credit Agreement or any other Loan Documents, as
amended hereby, or the consummation by such Loan Party of the transactions among
the parties contemplated hereby and thereby or referred to herein.

(d) The representations and warranties contained in the Credit Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith are true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of such date, other than
representations and warranties that relate solely to an earlier date, which
shall be true and correct in all material respects as of such earlier date,
provided that any representation and warranty which is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

(e) On the Amendment Effective Date, after giving effect to this Amendment and
the transaction contemplated hereby, (i) no Default or Event of Default has
occurred and is continuing and (ii) no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect has occurred since January 30, 2016.

§3. Effectiveness. This Amendment shall become effective as of the date first
written above (the “Amendment Effective Date”) upon the satisfaction of each of
the following conditions precedent:

(a) Documentation. The Administrative Agent shall have received all of the
following, in each case, in form and substance satisfactory to the
Administrative Agent:

(i) this Amendment duly executed and delivered by Holdings and the Borrower; and

(ii) (x) a copy of the certificate of incorporation, including all amendments
thereto, of each Loan Party, certified as of a recent date by the Secretary of
State of the State of Delaware, and a certificate as to the good standing of
each Loan Party as of a recent date from such Secretary of State; (y) a
certificate of the Secretary or Assistant Secretary of each Loan Party dated the
Amendment Effective Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws of such Loan Party as in effect on the Amendment
Effective Date

 

4



--------------------------------------------------------------------------------

and at all times since a date prior to the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors of such Loan Party
authorizing the execution, delivery and performance of this Amendment and the
other documents executed in connection therewith to which such Person is a
party, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect, (C) that the certificate of incorporation of
such Loan Party has not been amended since the date of the last amendment
thereto or filing with respect thereto shown on the certified certificate of
incorporation furnished pursuant to clause (x) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection with this Amendment on behalf of such
Loan Party; and (z) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (y) above.

(b) Payment of Expenses. All Credit Party Expenses incurred by the
Administrative Agent, including all reasonable fees and expenses of counsel
thereto, to the extent invoices have been presented on or prior to the Amendment
Effective Date, shall have been reimbursed or paid.

(c) No Default. On the Amendment Effective Date, after giving effect to this
Amendment and the transaction contemplated hereby, no Default or Event of
Default shall have occurred and be continuing.

(d) No Material Adverse Effect. Since January 30, 2016, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(e) Representations and Warranties. On the Amendment Effective Date, after
giving effect to this Amendment and the transaction contemplated hereby, the
representations and warranties set forth in Section 2 of this Amendment shall be
true and correct.

§4. Miscellaneous Provisions.

(a) Each of Holdings and the Borrower hereby ratifies and confirms all of its
Obligations to the Agents and the Lenders under the Credit Agreement, as amended
hereby, and the other Loan Documents, and hereby affirms its absolute and
unconditional promise to pay to the Lenders and the Agents, as applicable, the
Loans, reimbursement obligations and all other amounts due or to become due and
payable to the Lenders and the Agents, as applicable, under the Credit Agreement
and the other Loan Documents, as amended hereby, and it is the intent of the
parties hereto that nothing contained herein shall constitute a novation or
accord and satisfaction. Each of Holdings and the Borrower hereby acknowledges
and confirms that the Liens, pledges and security interests granted pursuant to
the Collateral Documents and the other Loan Documents are and continue to be
valid, enforceable and fully-perfected first priority Liens, pledges and
security interests in the Collateral as security for the Obligations, in each
case prior and superior in right to any other Person (subject only to (x) Liens
permitted under Section 7.01 of the Credit Agreement having priority under
applicable law and (y) with respect to the ABL Priority Collateral, the ABL
Intercreditor Agreement). Except as expressly amended hereby, each of the Credit
Agreement and the other Loan Documents shall continue in full force and
effect. This Amendment and the Credit Agreement shall hereafter be read and
construed

 

5



--------------------------------------------------------------------------------

together as a single document, and all references in the Credit Agreement, any
other Loan Document or any agreement or instrument related to the Credit
Agreement shall hereafter refer to the Credit Agreement as amended by this
Amendment. This Amendment shall constitute a Loan Document.

(b) Holdings and the Borrower agree to pay on demand all costs and expenses,
including reasonable attorneys’ fees and expenses, of the Administrative Agent
incurred in connection with this Amendment and the other Loan Documents.

(c) EACH PARTY HERETO HEREBY AGREES THAT THE PROVISIONS OF SECTION 10.07 AND
SECTION 10.11 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AMENDMENT.

(d) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by telecopier or by electronic .pdf copy of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.

(e) The headings of this Amendment are for purposes of reference only and shall
not limit or otherwise affect the meaning hereof.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

GIRAFFE INTERMEDIATE B, INC., as Holdings By:  

/s/ Andrew North

Name:   Andrew North Title:   Chief Financial Officer THE GYMBOREE CORPORATION,
as Borrower By:  

/s/ Andrew North

Name:   Andrew North Title:   Chief Financial Officer

 

[GYMBOREE - SIGNATURE PAGE TO AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:  

/s/ Didier Siffer

Name:   Didier Siffer Title:   Authorized Signatory By:  

/s/ Julia Bykhovskaia

Name:   Julia Bykhovskaia Title:   Authorized Signatory

 

[GYMBOREE - SIGNATURE PAGE TO AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]